Citation Nr: 1827363	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to apportionment of the Veteran's VA compensation benefits on behalf of his spouse, A.J.M., during a period of incarceration.

2.  Whether a valid overpayment of VA disability compensation in the amount of $66,385.20 plus accrued interest thereon was properly created.

3.  Entitlement to waiver of an overpayment of compensation benefits in the amount of $66,385.20 plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and from a December 2013 decision of the Committee on Waivers and Compromises (Committee).  In November 2014, the case was remanded, and in June 2017 a Board hearing was held before the undersigned.

In the November 2014 Board remand, the Veteran's attorney was asked to clarify whether it was a conflict of interest for him to represent both the Veteran and his spouse regarding the issue of apportionment.  The attorney responded in January 2015, explaining that the case was not a simultaneously contested claim, and that the Veteran and his spouse had merged interests and there was no conflict.  The Veteran and his spouse have also submitted a December 2014 affidavit stating that their individual interests were merged and that they were both seeking the same outcome.  The Board finds that this is consistent with the facts of the case, and that while normally an apportionment case involves adversarial interests, in this case the Veteran requested apportionment on his wife's behalf during a period of incarceration.  No contested claim exists.  In light of these facts, the Board finds no conflict preventing the attorney from representing both the Veteran and his spouse simultaneously, and that at this time it is most appropriate to characterize the appeal as coming from the Veteran, with the Veteran's spouse receiving a copy of all correspondence in light of her co-interest in this case.

As was stated in the prior November 2014 remand, in a March 2006 decision, the Veteran's claim for increased compensation benefits based on dependency was denied.  On his behalf, in January 2011 the Veteran's representative submitted a notice of disagreement with the decision after learning of the decision.  See, June 2014 statement.  The issue regarding the timeliness of the appeal of the March 2006 decision, while raised by the record, has not been explicitly adjudicated by the agency of original jurisdiction.  This issue is therefore again referred to the RO for development and adjudication.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the debt of $66,385.20, plus accrued interest thereon, is improper because he had requested that this money be apportioned to his wife during his year-long incarceration from 2006 to 2007.  At the June 2017 Board hearing, the Veteran testified that he called his attorney when he became incarcerated and that they assured him they would notify VA to let them know.  The Veteran stated that he believed he had 90 days to let VA know.  The Veteran testified that he believed he had met that deadline.  He described how this debt has caused hardship for his family.

By way of history, in a March 2004 rating decision, the Veteran was granted entitlement to service connection for posttraumatic stress disorder and was assigned a 100 percent evaluation.  

Veterans with a service-connected condition rated 30 percent or more may be entitled to additional compensation for a spouse.  38 U.S.C. § 1115 (2012); 38 C.F.R. § 3.4(b)(2) (2017).  In October 2005, the Veteran submitted a request to add his spouse, A.J.M., to his compensation award and submitted a copy of his marriage certificate which showed that he had been married in June 2005.

In November 2005, VA sent the Veteran a letter informing him that he needed to complete a VA Form 21-686c in order to provide the full name, date, place of birth, and social security numbers of each of his children.  In November 2005, the Veteran was contacted by telephone, and he informed VA that he was not claiming any children as dependents and that he would get sufficient information about his first marriage and then would complete and return the VA Form 21-686c.

In a letter sent on November 22, 2005, the Veteran was provided with information regarding his compensation benefits for posttraumatic stress disorder.  The letter specifically stated that he was being paid as a single Veteran and that before he could be paid for additional benefits for a dependent, he must complete a VA Form 21-686c.  The notification letter specifically stated that a copy of the letter was sent to the Veteran's attorney because he had been appointed as the representative.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties, and it may be presumed that this notification was sent to both the Veteran had his attorney, informing both of them of the need to provide a VA Form 21-686c.  Woods v. Gober, 14 Vet. App. 214, 220 (2000); United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).

In December 2005, the Veteran's attorney faxed the RO a copy of the Veteran's arrest record.  The record showed that the Veteran had been arrested in September 2005 for several misdemeanors and two felonies, and was released on bond.

In March 2006, the Veteran was sent a decision letter informing him that because he had not returned the VA Form 21-686c, his claim for dependency benefits for his wife had been disallowed.  It does not appear that a copy of this letter was sent to the Veteran's attorney.

In June 2006, the Veteran's attorney submitted a letter to VA stating that the appellant became incarcerated on February 21, 2006 and would be released in February 2007.  The letter requested that the Veteran's benefits be apportioned to his wife while he was incarcerated.  There is no indication in the record that any response was sent by VA to the attorney's June 2006 letter.

In April 2008, the Veteran was sent notice from VA stating that they had received evidence indicating that he was "currently" (sic) incarcerated following conviction of a felony and that his compensation would be reduced.  

In September 2008, the Veteran was again notified that his claim for additional dependency benefits was disallowed because they had not received a copy of the VA Form 21-686c.  It stated that the Veteran could submit the requested evidence, but that if the evidence was not received before March 5, 2010, the benefits could not be paid before the date of receipt of the evidence.  The Veteran was also notified in September 2008 that VA had decided to reduce the Veteran's benefits due to his incarceration, stating that he had been incarcerated since February 23, 2006.  

The Board finds that even if the March 2006 decision letter constitutes a final decision which was not timely appealed regarding the Veteran's initial claim for dependency benefits, the June 2006 request from the Veteran's attorney constituted a new claim which required consideration and adjudication by VA.

Under the regulations in effect at the time that the Veteran submitted his June 2006 request for apportionment, a "claim" was defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  

The June 2006 request was a new, original claim of entitlement to apportionment of the Veteran's benefits while he was incarcerated.  Significantly, at no time has the Veteran or his spouse ever been provided with a decision or decision letter addressing this issue specifically.  Further, neither were they ever provided any notice explaining what information or evidence is necessary to substantiate such a claim.  See 38 C.F.R. § 3.159 (2017).

A pending claim is a valid application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999); see also 38 C.F.R. § 3.103a ("Every claimant has the right to written notice of the decision made on his or her claim...").

In this case, the Veteran has a pending claim requesting apportionment of his benefits to his spouse during his incarceration that has remained pending since June 2006.  Although the issue was listed in the January 2011 statement of the case, this is not the proper procedure for addressing a new claim, as no decision or decision letter was ever issued.  The Veteran was never provided with proper notice of the evidence needed to substantiate this claim.  This issue, although it may be intertwined with the issue of validity of the debt and entitlement to a waiver of the overpayment, must be adjudicated individually at the agency of original jurisdiction, but only after proper notice has been provided to the Veteran and all necessary assistance has been provided to help him substantiate the claim.

Also intertwined with the current issues on appeal is the issue of the timeliness of the January 2011 notice of disagreement submitted by the Veteran's attorney in response to the March 2006 decision which denied increased compensation benefits based on dependency.  This issue was referred by the Board in its November 2014 remand, but it does not appear that a decision has yet been issued by the agency of original jurisdiction on this specific issue.  The Board directs that the agency of original jurisdiction issue a decision regarding timeliness of the notice of disagreement prior to adjudicating the other issues, that this decision include discussion of 38 C.F.R. § 3.103(b) (2017), as well as a discussion whether this regulation allows for an extension of the time limit for the attorney to submit a notice of disagreement.  38 C.F.R. § 3.103(b) ("Claimants and their representative are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.").

While the Board is not addressing the merits of the apportionment claim at this time, relevant regulations state that all or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, children, or dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e) (2017).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.  The apportionment shall be effective the date of reduction of payments made to the incarcerated person, if a claim, as well as any necessary evidence, is received within one year after notice of reduction of payments is made to the incarcerated person.  38 C.F.R. § 3.665(f).

The Veteran and his spouse must therefore be given an opportunity to provide evidence demonstrating that the Veteran's spouse had a financial need for apportionment of the benefits during the period from February 2006 to February 2007.  The Board also notes that as was stated in the March 2014 supplemental statement of the case, the Veteran's spouse has been added to his award as a dependent, effective February 9, 2007.  It is not clear, however, why the RO chose this date as the effective date of the award.

The Board also requests that a full accounting of the calculation of the $66,385.20 debt amount be conducted.  If a veteran receiving benefits who is incarcerated in excess of 60 days for conviction of a felony is rated 20 percent disabled or more, then the veteran will receive compensation payable under 38 U.S.C. § 1114(a) (2012), or the equivalent of a 10 percent rating.  38 C.F.R. § 3.665(d)(1).

Information obtained from the Illinois Department of Corrections and the Taylorville Correction Center stated that the Veteran had been placed in custody on February 23, 2006 and was given a sentence of 3 years, but his projected parole date was February 12, 2007, and evidence received after release shows that he was released on February 9, 2007.  

The evidence of record therefore indicates that the  Veteran was incarcerated from February 23, 2006 to February 9, 2007.  The September 2006 notice letter sent to the Veteran indicated that his monthly benefit, which was $2,393 as of April 2006, would be reduced to $112.  It is therefore unclear to the Board how 12 months of incarceration could possibly result in a debt of $66,385.20, plus accrued interest thereon, as this amount is obviously over twice the amount that would be withheld for a one-year incarceration period.  The December 2013 Decision on Waiver of Indebtedness states that the period of the debt is from April 25, 2006 to September 30, 2008 and that the Veteran's debt was due to his not reporting his incarceration.  It is unclear why September 30, 2008 is listed as the end date for the debt, as the evidence appears very clear that the Veteran was paroled in February 2007, and "release from incarceration" under 38 C.F.R. § 3.665(b) includes release on parole.

The Decision on Waiver of Indebtedness also states that the Veteran's fault in not reporting his incarceration outweighed all other elements in the case, and a waiver was denied.  This is manifestly incorrect.  The Veteran's attorney notified VA both when he was initially tried prior to incarceration and soon after his incarceration.  VA, however, failed to take any action on this notice.  

Recovery of overpayment of any benefit made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.963(a) (2017).

If the agency of original jurisdiction finds that any part of the debt was validly created, it must afford the Veteran another opportunity to provide further evidence that repaying this debt would cause him financial hardship.  The Veteran submitted a new Financial Status Report in July 2017, in which he presented information indicating that his expenses outweighed his income.  This evidence, and any additional evidence submitted by the Veteran, should be reviewed prior to deciding whether a waiver of the debt can be allowed.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran, his spouse, and his attorney appropriate notice under 38 U.S.C. §§ 5103, 5103A (2012) and § 38 C.F.R. § 3.159 explaining the requirements to substantiate a claim for apportionment compensation benefits to a spouse during incarceration.  They must be informed that they must submit evidence demonstrating financial need, including information regarding income and living expenses during the period from February 23, 2006 to February 9, 2007.  They must then be allowed an appropriate period of time to respond.

2. Contact the Veteran and request that he complete a new Financial Status Report, to include reporting any income from the Social Security Administration and any other outside sources.  The Veteran should also be informed that he may submit additional financial documentation verifying the information provided in his Financial Status Report, including, but not limited to, evidence substantiating the amount of his condo mortgage, his monthly rent, and other major expenses.

3. Issue a decision adjudicating the issues of i) entitlement to apportionment of the Veteran's VA benefits on behalf of his spouse, A.J.M., during incarceration from February 2006 to February 2007; and ii) whether the January 2011 notice of disagreement submitted by the Veteran's attorney was a timely disagreement with the March 2006 decision which denied increased compensation benefits based on dependency, including discussion of 38 C.F.R. § 3.103(b).

4. Recalculate the amount of the Veteran's debt and provide him with a full explanation of how the amount of the debt was reached.  The evidence of record clearly indicates that that the Veteran was incarcerated from February 23, 2006 to February 9, 2007.  If it is found that this is not the appropriate date range for calculating the debt, the agency of original jurisdiction must explain what date range it has used and what evidence supports that finding.

5. Thereafter, readjudicate whether the overpayment of in the amount of $66,385.20, plus accrued interest thereon, was properly created.  For any amount of debt that is found to be valid, adjudicate whether the appellant is entitled to a waiver of recovery of the overpayment.

6.  If any of the benefit sought on appeal is not granted, the Veteran, his spouse, and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






